721 N.W.2d 582 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Gregory JOHNSON, Defendant-Appellant.
Docket No. 131087. COA No. 255258.
Supreme Court of Michigan.
September 27, 2006.
On order of the Court, the application for leave to appeal the March 16, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion for miscellaneous relief also is considered, and it is DENIED.